NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                         _______________________

                                 No. 20-2272
                           _______________________

                            MAYRON DANILO
                         CASTELLANOS-GONZALEZ,
                                                             Petitioner
                                         v.

                           ATTORNEY GENERAL
                        UNITED STATES OF AMERICA
                          _______________________

                         On Petition for Review from the
                          Board of Immigration Appeals
                            BIA-1 No. A206-313-957
                       Immigration Judge: John P. Ellington
                         __________________________

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                                 June 21, 2021

       Before: SMITH, Chief Judge, MATEY, and FISHER, Circuit Judges

                             (Filed: June 22, 2021)
                         __________________________

                                  OPINION*
                         __________________________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
SMITH, Chief Judge.

      Mayron Castellanos-Gonzalez seeks review of a Board of Immigration

Appeals (BIA) decision affirming the Immigration Judge’s (IJ) denial of

withholding of removal. For the reasons that follow, we will deny the petition for

review.

                                          I.

      The Government initiated removal proceedings against Castellanos-

Gonzalez in July 2014. He applied for withholding of removal and protection

under the Convention Against Torture (CAT).

      At his hearing before the IJ, Castellanos-Gonzalez testified that he grew up

in San Pedro Sula, Honduras. In 2006, members of the MS-13 gang attempted to

recruit him. He refused because he is an evangelical Christian and gang

membership is against his religion. In response, the gang members threatened to

kill him. After giving him a week to reconsider joining, the same gang members

shot him. Castellanos-Gonzalez suffered serious injuries. He did not report the

attack to the police, and no one was arrested for the shooting.

      After recovering, Castellanos-Gonzalez left for another town, Puerto Cortes,

about two and a half hours away by bus from San Pedro Sula. He lived in Puerto

Cortes without incident for seven years, although he went back and forth to San

Pedro Sula because his wife and family remained there. In 2013, while leaving

                                          2
San Pedro Sula on a bus to return to Puerto Cortes, Castellanos-Gonzalez had

another violent encounter with armed gang members. Again, he did not report the

incident to the police. He left for the United States thereafter but was soon

deported. Castellanos-Gonzalez re-entered the United States in July 2014.

      The IJ found Castellanos-Gonzalez credible and concluded that the harm he

experienced rose to the level of persecution. But the IJ denied withholding of

removal because Castellanos-Gonzalez failed to show that the harm was “on

account of” his religion.1 On appeal, the BIA determined there was no clear error

in the IJ’s finding. The BIA also declined to remand the matter to the IJ to

consider whether Castellanos-Gonzalez was harmed on account of membership in

a particular social group (PSG).

      Castellanos-Gonzalez timely filed this petition for review.2

                                            II.

      To qualify for withholding of removal, Castellanos-Gonzalez needed to

“establish a ‘clear probability of persecution,’ i.e., that it is more likely than not,


1
  The IJ also denied CAT relief. Because Castellanos-Gonzalez did not contest that
denial before the BIA or in his petition for review, we need not consider the CAT
claim further.
2
  We have jurisdiction to review the BIA’s final order of removal. Shehu v. Att’y
Gen., 482 F.3d 652, 656 (3d Cir. 2007); 8 U.S.C. §1252(a). Although we review
the BIA’s opinion, we also consider the IJ’s opinion “where the BIA has
substantially relied on that opinion.” Camara v. Att’y Gen., 580 F.3d 196, 201 (3d
Cir. 2009). Here, the BIA “adopt[ed] and affirm[ed]” the IJ’s decision, JA 17, so
we consider both.
                                          3
that [he] would suffer persecution upon returning home.” Valdiviezo-Galdamez v.

Att’y Gen., 663 F.3d 582, 591 (3d Cir. 2011) (citing INS v. Stevic, 467 U.S. 407,

429–30 (1984)); 8 U.S.C. § 1231(b)(3). He was required to show that the past

persecution was “on account of” a protected ground—in his case, religion or

membership in a PSG. See Valdiviezo-Galdamez, 663 F.3d at 591. In other words,

he needed to establish a nexus between the persecution and the protected ground.

Ndayshimiye v. Att’y Gen., 557 F.3d 124, 129 (3d Cir. 2009).

                                          III.

      Castellanos-Gonzalez contends that the BIA and IJ erred by not crediting his

position that religion was one central reason for his persecution at the hands of

MS-13 gang members. Castellanos-Gonzalez bore the burden of proof on that

issue.3 Gonzalez-Posadas v. Att’y Gen., 781 F.3d 677, 685 (3d Cir. 2015) (“[T]he

applicant bears the burden of proving that one central reason for the persecution

was a protected characteristic.”). Where the agency determines that a petitioner

failed to establish past persecution on account of a protected characteristic (i.e.,

failed to prove nexus), we review the determination for substantial evidence. Id. at



3
  To be a central reason, “it must be an essential or principal reason”—if the
characteristic played only a tangential, incidental, or superficial role, it will not
qualify. Gonzalez-Posadas v. Att’y Gen., 781 F.3d 677, 685 (3d Cir. 2015). While
there may be more than one central reason, the protected characteristic must be a
but-for cause of the persecution. Thayalan v. Att’y Gen., --- F.3d ---, 2021 WL
1847752, at *7 (3d Cir. May 10, 2021).
                                           4
686; Ndayshimiye, 557 F.3d at 131. To obtain relief, Castellanos-Gonzalez must

demonstrate that he presented evidence so compelling that no reasonable factfinder

could fail to find that the nexus element was satisfied. Thayalan, --- F.3d ---, 2021

WL 1847752, at *8.

      Substantial evidence supports the IJ’s finding, upheld by the BIA, that

religion was not one central reason for Castellanos-Gonzalez’s persecution, and

that the gang members instead were motivated by Castellanos-Gonzalez’s “build,

character, and to obtain money in furtherance of their criminal enterprises.” JA 18;

see also JA 12. Castellanos-Gonzalez testified that the gang targeted him because

they were trying to “grow the gang.” AR 149. When asked why the gang took an

interest in him, he responded, “[b]ecause of . . . the way I am, the way I look, my

build.” AR 150. He also testified that “I attracted them because they wanted me to

join the gang, and that’s the problem that I still have.” AR 173. Moreover, when

Castellanos-Gonzalez was asked whether he had ever encountered any issues

practicing his religion, he responded, “no.” AR 149.

      Although Castellanos-Gonzalez testified that “they asked me to join the

gang, and I told them, no, because . . . I’m Christian,” AR 149; see also AR 150–

51, this evidence is not so compelling that no reasonable factfinder could fail to

find that he established a nexus between the gang’s actions and his religion.

Thayalan, --- F.3d ---, 2021 WL 1847752, at *8. Because there is substantial

                                          5
evidence that the gang was persecuting Castellanos-Gonzalez for money and as a

potential recruit, but not on account of his faith, we will uphold the agency’s

determination that religion was not one central reason for the persecution. See

Gonzalez-Posadas, 781 F.3d at 687 (upholding the agency’s decision based on

substantial evidence that the persecution was not on account of sexual orientation,

although “other interpretations of the record are certainly possible”).

                                          IV.

      Castellanos-Gonzalez also claims that the BIA erred by not considering his

membership in a PSG of “young religious Honduran attempted gang recruits.”

Pet’r. Br. 16. The BIA declined to consider his claim because he did not present

this PSG to the IJ in the first instance. Castellanos-Gonzalez takes issue with this,

arguing that he presented this PSG both during his hearing and on his I-589

application.

      The record does not support Castellanos-Gonzalez’s position. Before the IJ,

he relied on religion as a central reason for his persecution and did not articulate a

“young religious Honduran attempted gang recruits” PSG. Although his I-589

application includes a checked box claiming membership in a PSG, he did not

enumerate a specific PSG. Before the IJ, Castellanos-Gonzalez bore the burden to

specify the “exact delineation” of any PSG. Matter of W-Y-C- & H-O-B-, 27 I. &



                                           6
N. Dec. 189, 191 (BIA 2018). Because he did not do so, the BIA did not err by

declining to address the PSG claim.

                                        V.

      For the foregoing reasons, the petition for review will be denied.




                                         7